Citation Nr: 0026835	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  95-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dislocated right 
shoulder.

2.  Entitlement to service connection for sinusitis and 
rhinitis (claimed as multiple upper respiratory problems, 
Persian Gulf Illness, exposure to chemical agents, and due to 
undiagnosed illness).  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as Persian Gulf Illness, exposure to 
chemical agents, and due to undiagnosed illness).

4.  Entitlement to service connection for an abnormal 
"cardio" test (claimed as Persian Gulf Illness, exposure to 
chemical agents, and due to undiagnosed illness).

5.  Entitlement to service connection for posttraumatic 
stress disorder.

6.  Entitlement to restoration of an evaluation of 30 percent 
disabling for tonsillitis, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991.  His decorations include the Army Service Ribbon, the 
National Defense Service Medal, and the Southeast Asia 
Service Medal with two bronze stars.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 1993 entitlement to service connection 
for recurrent right shoulder dislocation was denied.  The 
veteran's claim of service connection for post traumatic 
stress disorder (PTSD) were denied and his claim for an 
increased evaluation for a tonsillectomy was granted in an 
October 1996 rating decision.  In April 2000 service 
connection was denied for sinusitis, rhinitis, 
gastroesophageal reflux disease and an abnormal "cardio" 
test.  

The RO granted service connection for a deviated septum and 
assigned a 10 percent evaluation in April 2000.  In May 2000 
the veteran filed a Notice of Disagreement (NOD) with regard 
the 10 percent evaluation and the February 1999 effective 
date.  In the July 2000 Statement of the Case (SOC) the 
issues included entitlement to an increased evaluation for a 
deviated septum.  The RO did not include the issue of 
entitlement to an earlier effective date for service 
connection for a deviated septum in the SOC.  In August 2000 
the veteran submitted a VA Form 9 (substantive appeal) with 
regard to the issue of entitlement to an earlier effective 
date for the grant of service connection for a deviated 
septum.  The issue of an earlier effective date for the grant 
of service connection for a deviated septum is referred to 
the RO for appropriate action (issuance of a SOC).  

The veteran did not address the issue of entitlement to an 
increased evaluation for a deviated septum in his August 2000 
VA Form 9.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction, the 
RO, mails the SOC to the appellant or within the remainder of 
the one year period from the date of mailing the notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R. 20.302(b) 
(1999).  A substantive appeal has not been received with 
regard to the issue of entitlement to an increased evaluation 
for a deviated septum.  

The Board remanded this issue of entitlement to service 
connection for a dislocated right shoulder in May 1997.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a dislocated right shoulder, which 
can be related to his period of active duty.

2.  The veteran has not been shown by credible evidence to 
suffer from signs or symptoms involving the respiratory 
system, gastrointestinal signs or symptoms or cardiovascular 
signs or symptoms which can be related to his period of 
service, nor is there credible evidence that he suffers from 
any undiagnosed illness attributable to his service in the 
Persian Gulf.

3.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD, which can be related to his 
period of active duty.

4.  In October 1996, an evaluation of 30 percent disabling 
was granted for tonsillitis, based on hypertrophic tonsils, 
almost touching each other; a nasal tone sound of the 
veteran's voice; tonsils that were boggy and red; chronic 
tonsillitis and a tonsillectomy.  

5.  The reduction in the evaluation was based on evidence 
that demonstrated sustained improvement or significant change 
in the veteran's service-connected disability of tonsillitis.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a dislocated right 
shoulder is not well grounded.  38 U.S.C.A. §§ 1101,1110, 
1111, 1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for sinusitis and rhinitis, 
(claimed as multiple upper respiratory problems, Persian Gulf 
Illness, exposure to chemical agents, and due to undiagnosed 
illness).  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303(b), 3.317 (1999).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for gastroesophageal reflux 
disease (claimed as Persian Gulf Illness, exposure to 
chemical agents, and due to undiagnosed illness).  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303(b), 3.317 (1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an abnormal "cardio" test 
(claimed as Persian Gulf Illness, exposure to chemical 
agents, and due to undiagnosed illness).  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.317 
(1999).

5.  PTSD was not incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).

6.  The criteria for a reduction in the evaluation of the 
veteran's tonsillitis from 30 percent to 10 percent have been 
met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In an appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A.  Dislocated Right Shoulder

Service medical records do not show diagnosis of or treatment 
for a dislocated right shoulder or any right shoulder injury.  
On his July 1991 report of medical history the veteran marked 
"yes" for painful or trick shoulder or elbow.  In an 
attachment he reported that his left shoulder popped out and 
was painful on extension.  However, the veteran's upper 
extremities were normal on his July 1991 report of medical 
examination at separation.  

The VA examined the veteran in April 1993.  The diagnosis 
included a history of recurrent shoulder dislocation with 
pain and limitation of motion of the right shoulder.  

At the April 1995 RO hearing the veteran testified that while 
a member of the United States Army wrestling team he went 
through three months of training in 1990.  He stated that he 
had recurrent dislocations of both shoulders.  The veteran 
reported that a sports doctor on staff treated him at Fort 
Benning.  [redacted] testified that he had noted the 
veteran having problems with his shoulder on multiple 
occasions.  He stated that the problems would occur when 
putting any type of pressure on the veteran's shoulder.  Mr. 
[redacted] indicated that he had observed the veteran receiving 
treatment for his shoulder.  

Pursuant to the Board's May 1997 remand the RO requested the 
veteran's medical records produced as a result of his 
membership on the wrestling team from Fort Benning, Georgia 
Army Base.  The October 1997 letter to the Fort Benning 
records custodian was returned to the RO in November 1997, 
with a forwarding address to Major Bradley, Camp Commanding 
Officer, World Class Athlete Program, Fort Carson, Colorado.  
A report of contact, dated March 1998, indicated that the RO 
called Fort Benning and was told that the medical records 
should have been sent to St. Louis.  However, Fort Benning 
personnel, returned the call to the RO and informed the RO 
that there were no medical records at Fort Benning from the 
wrestling team physical.  There is also a comment that no 
records were sent to St. Louis.  A report of contact, dated 
July 1998, indicated that the RO called Fort Carson for the 
veteran's medical records.  There were no records for the 
veteran at Fort Carson.  

In November 1998 the RO wrote to Major Bradley, Camp 
Commanding Officer, World Class Athlete Program, Fort Carson, 
Colorado requesting the name of the physician at the Houston 
Medical Group in Columbus, Georgia, who treated wrestling 
team members stationed at Fort Benning.  It appeared that the 
Houston Medical Group no longer existed.  A second letter 
requesting a response to the first letter was sent to Major 
Bradley, in June 1999.  The RO did not receive a response 
from Major Bradley.  In October 1999 the veteran wrote that 
he was treated at the Medical Group in Columbus, Georgia for 
his shoulder injury.  He also wrote the RO requesting 
adjudication of his claim based on the evidence of record.  

In December 1999 the veteran wrote that shoulder dislocation 
was one of the most common wrestling injuries and that this 
was consistent with the strenuous training and competition 
associated with the U. S. Army World Class Wrestling Program.  
He contends that reasonable doubt is applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under strenuous conditions and is 
consistent with the probable results of such known hardships.  
The veteran avers that his shoulder injury arose under 
strenuous conditions, which were consistent with the probable 
results of wrestling.  [redacted] wrote, in January 2000, 
that he and the veteran were members of the wresting team.  
He stated that he witnessed the veteran's shoulder injury 
while he participated in the Armed Forces Championships in 
1990 at Quanico, Virginia.  

In the instant case, the objective evidence shows that the 
veteran currently experiences pain and limitation of motion 
of the right shoulder.  Therefore, one element of a well-
grounded claim, the existence of a current disability, has 
been established.  The service medical records do not show 
that the veteran suffered an injury to the right shoulder in 
service.  However, the veteran and Mr. [redacted] have testified 
that the veteran suffered a right shoulder injury in service.  
Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

The veteran has not submitted competent medical evidence of a 
nexus between his active duty right shoulder injury and a 
current disability.  Although the veteran and Mr. [redacted] 
described treatment for a right shoulder injury in service in 
1990, the veteran has not submitted competent medical 
evidence of a nexus between treatment for his inservice right 
shoulder injury and a current right shoulder disability.  In 
view of the absence of these facts, his allegation that there 
is some relationship to active service is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for a dislocated right shoulder is not 
well grounded and is denied.

The veteran has raised 38 U.S.C.A. 1154(a), which requires 
that VA consider the places, types and circumstance of each 
veteran's service.  As discussed above, the Board has done so 
in acknowledging that the veteran sustained a right shoulder 
injury in service.  38 U.S.C.A. 1154 does not, however, 
obviate the necessity of the veteran submitting medical nexus 
evidence.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  The Court has held that "in the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.  

B.  Undiagnosed Illness 

The regulation pursuant to which the veteran seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due to undiagnosed 
illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6- month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.

(c) Compensation shall not be paid under 
this section:

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War.  (2) The Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (1999).

i.  Background

Service medical records showed that the veteran complained of 
headaches, runny nose, dry eyes and a sore throat in June 
1991.  The assessment was sinusitis.  On his July 1991 report 
of medical examination at separation the veteran's sinuses, 
lungs and chest, abdomen, and heart were normal.  

The VA examined the veteran in April 1993.  The chest X-ray 
impression was stable examination from April 1993.  No 
diagnoses were made with regard to the respiratory system, 
sinusitis, rhinitis, cardiovascular disease or a 
gastroesophageal disorder.  

The August 1993 VA radiology report revealed that the 
veteran's chest was normal and the electrocardiogram was 
borderline with normal sinus rhythm and normal sinus 
arrhythmia.  VA outpatient treatment records showed that the 
veteran was seen in the ear nose and throat clinic between 
July 1996 and January 1998.  In July 1996 his pharynx was 
injected, acute rhinitis was noted and the impression was an 
upper respiratory infection.  In April 1997 the veteran 
complained of sharp pain, dizziness and shortness of breath.  
The assessment was chest pain with a positive family history 
of coronary artery disease and nicotine dependence.  The 
echocardiogram impression was abnormal and the graded 
exercise summary report impression was negative submaximal 
stress test.  The radiology reports revealed severe 
gastroesophageal reflux without evidence of reflux 
esophagitis, no acute intrathoracic disease, and a stable 
chest radiograph.  In June 1997 the assessment was 
gastroesophageal reflux disease.  

Mr. Rostker of the Office of the Secretary of Defense wrote, 
in July 1997, the veteran that they had determined that his 
unit was near Khamisiyah, Iraq in early March 1991.  When 
rockets were destroyed in the pit area at Khamisiyah the 
nerve agents sarin and cyclosarian may have been released 
into the air.  The veteran may have been in an area where 
exposure to a very low level of nerve agents was possible.  
However, the Office of the Secretary of Defense analysis 
showed that the exposure levels would have been too low to 
activate chemical alarms or to cause any symptoms at the 
time.  Mr. Rostker indicated that although little was known 
about the long-term effects from a brief, low level exposure 
to nerve agents, the current medical evidence indicated that 
long-term health problems were unlikely.  

The VA examined the veteran in March 1998.  The respiratory 
portion of the examination showed that his head, nose and 
throat were unremarkable.  The lung examination was clear 
bilaterally, the cardiac examination revealed normal first 
and second heart sounds without any gallop or murmur and his 
abdomen was benign.  The chest X-ray was within normal limits 
without evidence of cardiopulmonary disease and the pulmonary 
function test was normal.  The diagnosis was bronchial 
asthma.  

The nose, sinus, larynx and pharynx examination revealed that 
the veteran's nasal cavity was significant for a septal 
deflection.  Examination of the nasopharynx showed a 
hyperemic nasopharyngeal mass.  Examination of the oral 
cavity and oropharynx were negative.  Examination of the 
larynx revealed bilateral true vocal mobility.  He did have 
some posterior glottic thickening and consistent with reflux 
disease.  The neck examination was normal.  Sinus films 
showed mild thickening of the left maxillary sinus.  The 
impressions were nasal obstruction, multi-factorial in 
etiology and gastroesophageal reflux disease.  

In a noted, dated April 2000, Dr. Figueroa's diagnosis was 
severe gastroesophageal reflux disease.  

The August 2000 cardiology study impression was a normal 
systolic left ventricular function.  

ii.  Analysis

A review of the legislative history of 38 C.F.R. § 3.317 
(1999) indicates that veteran's seeking compensation under 
this regulation are required to show some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness prior to the award of 
service connection.  See Fed. Reg., Vol. 60, No. 23, pp. 
6662-6663 (Feb. 3, 1995).  There must be some objective 
evidence that indicates that the veteran is not well.  This 
evidence can include medical findings or other non-medical 
indications which can be independently observed or verified 
(including through lay statements), such as time lost from 
work, evidence that a veteran has sought treatment for his or 
her symptoms, evidence indicating changes in the veteran's 
appearance, physical abilities, and mental or emotional 
attitude, etc.  See Fed. Reg., at 6663, supra.

The veteran has claimed that he suffers from signs or 
symptoms involving the respiratory system and 
gastrointestinal signs or symptoms as a direct result of 
exposure to chemicals or other agents in the Persian Gulf.  
The applicable legislation authorizes compensation for 
disability caused by undiagnosed illness.  38 C.F.R. § 3.317 
(1999).  In this instance, the veteran does not have any 
disabilities due to undiagnosed illness; rather, he has been 
diagnosed as suffering from sinusitis, rhinitis and 
gastroesophageal reflux disease.  Thus, 38 C.F.R. § 3.317 is 
not for application in this instance since diagnoses have 
been made.

The veteran has claimed that he suffers from an abnormal 
"cardio" test as a result of exposure to chemical agents in 
the Persian Gulf.  In the instant case, the veteran has been 
diagnosed with left ventricular hypertrophy.  However, the 
most recent cardiology examination revealed normal systolic 
left ventricular function.  Therefore, no current cardiac 
disability exists for which service connection could be 
awarded under the provisions of 38 C.F.R. § 3.317.

It is further noted that the applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness.  38 C.F.R. § 3.317 (1999).  However, in the instant 
case, there is no indication that the veteran currently 
suffers from any disability, either diagnosed or undiagnosed, 
for which service connection could be awarded pursuant to 38 
C.F.R. § 3.317.

C.  PTSD 

The evidence is sufficient to decide the case.  The Board 
accordingly finds the duty to assist the veteran, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The veteran contends that his PTSD stems from his exposure to 
personal stressors during his overseas service in the Panama 
Republic in 1988.  In April 1996 he wrote that his wife 
developed a substance abuse problem because she was afraid of 
what was going on and that she had to be evacuated stateside 
for treatment.  He was left alone with their nine-month-old 
child and serving at the same time in the Army.  He reported 
that this was for about 6 months and then his child was sent 
to his mother after she got better.  The veteran wrote that 
he was transferred to Fort Hood, Texas in 1989 and then he 
was shipped to the Persian Gulf area for nine months.  He 
reported that these stressors affected his nerves and his 
mental health.  In October 1996 the veteran wrote that while 
deployed in Desert Storm he was identified by his Commander 
as being extremely stressed.  He reported that his ammunition 
was taken and that he was sent on a cruise ship to debrief 
and later returned to his unit.  The veteran stated that he 
was never treated because he was discharged soon afterwards.  

In an effort to verify his allegations, the veteran provided 
specific details relating some of his claimed stressors to 
the Vet Center, which were later transmitted to the RO in a 
March 1998 letter.  The veteran reported that he was assigned 
to the Co. "E" 227th Aviation Battalion, 1st Cavalry Division.  
He indicated that he was in the war zone for nine months 
maintaining repair and inventory control records on OH58 and 
UH60 Helicopters.  The veteran described his duties as 
essential to the combat operational readiness of the 
aircraft.  The unit's mission included medevacs with wounded 
and dead causalities.  He stated that he worked 14 to 16 hour 
days seven days a week.  In addition, he said that he 
performed infantry armed security duties on the company 
perimeter.  The company was a mobile unit moving to several 
spots inside Iraq and Saudi Arabia.  The veteran reported 
that he manned 50 caliber machine guns, which he said he was 
never trained to operate; carried an M-16 rifle with 6 full 
clips of ammo, 8 hand grenades and a LAW rocket.  

The veteran described such traumatic events as: witnessing a 
vehicle ahead of him in a convoy being destroyed by a land 
mine; seeing destroyed equipment and dead Iraqi soldiers 
blown apart, charred, bloodied and fear in their faces; and 
smelling the stench of the dead soldiers.  He recalled a 
particular incident where one of the dead enemy soldiers was 
hanging out of the destroyed armored vehicle.  The veteran 
reported that the long hours and constant need to stay alert 
got to him and that debris from Patriot destroyed SCUD 
missiles fell on him and members of his unit at least five 
times.  He stated that his unit was within a couple of miles 
of the barracks attack, which killed numerous American 
soldiers from Pennsylvania.  The veteran indicated that at 
least four times his unit went to MOP Level 4 requiring them 
to wear NBC protective suits and that at least once they were 
ordered to take antidote medication.  There was constant fear 
of being exposed and contaminated.

His DD 214 showed that he had two years, six months and four 
days of Foreign Service and that he was awarded a Southwest 
Asia Service Medal with 2 Bronze Service Stars.  The 
veteran's primary specialty was listed as an equipment 
records and parts specialist.  The veteran's service medical 
records showed that the veteran and his wife were seen for 
marriage counseling in August 1988.  A July 1991 memorandum 
indicated that the veteran had an alcohol and stress problem, 
which deeply affected his performance in the unit.  It was 
requested that the veteran be transferred to another unit for 
rehabilitation.  

The VA medical treatment records dated December 1992 to 
August 1997 revealed that the veteran was seen in the mental 
hygiene clinic.  The initial assessment was that the veteran 
was anxious and depressed with PTSD symptoms.  The veteran 
was seen in the mental hygiene clinic from October 1997 to 
April 1998.  The impressions included PTSD, alcohol 
dependence and depression.  The December 1997 VA neuropsych 
test results provided the diagnosis of alcohol dependence.  
The VA examined the veteran in March 1998.  The diagnoses 
were PTSD and alcohol abuse in partial remission.  Between 
August 1995 and September 1996 the veteran had problems at 
work due to his psychiatric disability.  The veteran received 
an admonishment for his behavior in November 1995 and a 
reprimand in June 1996.  He requested assignment to a less 
stressful position in April 1996.  

The Director of the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) responded to the RO with regard to 
the veteran's stressors.  USASCRUR wrote that the veteran was 
assigned to the 227th Aviation Regiment during his Southwest 
Asia tour.  They sent a chronology of the "Defense of the 
Wadi" submitted by the 1st Cavalry Division, the higher 
headquarters of the 227th Aviation Regiment, during the 
veteran's Southwest Asia tour.  The report reveals that the 
division assembled at TAA Horse in February 1991 in 
preparation to attack the Medinah Division.  Although the 
record does not mention the veteran's unit directly the 1st 
Cavalry Division was involved in combat.  

A claim for service connection for PTSD is well grounded 
where an veteran submits (1) medical evidence of a current 
diagnosis of PTSD; (2) evidence, lay or otherwise, of an in- 
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App 128 (1997).  In this case, the veteran has been 
diagnosed with PTSD and, for purposes of a well-grounded 
analysis, the truthfulness of his assertions of exposure to 
in- service combat stressors is presumed.  See King v. Brown 
5 Vet. App. 19 (1993).  Thus, the Board finds that the 
veteran's claim for service connection for PTSD is well 
grounded.

However, entitlement to service connection for PTSD requires 
(1) medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen, 
10 Vet. App. at 138.

In response to concerns raised by Cohen, VA has made 
substantive revisions to 38 C.F.R. § 3.304(f), which is the 
regulatory provision which governs the type(s) of evidence 
required to establish service connection for PTSD.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999).  This provision now 
holds that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the lay 
testimony alone may establish the occurrence of the claimed 
in- service stressor.

The Court has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  VA is not required to accept the 
veteran's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

The evidence of record clearly documents that the veteran 
served in Southwest Asia.  Although the 1st Cavalry Division, 
which engaged in combat, was the higher headquarters of the 
veteran's unit the 227th Aviation Regiment USASCRUR has not 
verified that the veteran's unit encountered the enemy or was 
engaged in combat.  The veteran's DD 214 showed that his 
primary specialty was as an equipment records and parts 
specialist, that he was in the quartermaster corps and that 
he did not receive any awards or decorations indicative of 
combat.  The Board finds that the veteran was not engaged in 
combat.  38 C.F.R. § 1154(b) (West 1991).  

As stated above, VA has diagnosed the veteran with PTSD by 
formal Compensation and Pension Examination dated in March 
1998.  There are also clear diagnoses of PTSD indicated on VA 
mental hygiene clinic records, dated October 1997 to April 
1998.  Thus, the medical evidence of record establishes that 
the veteran has PTSD.  As the veteran was not engaged in 
combat credible supporting evidence that the claimed in-
service stressor actually occurred is required.  USASCRUR did 
not verify the veteran's reported stressors.  In addition, a 
causal nexus between the current symptomatology and the 
claimed in-service stressors has not been established by 
medical evidence.  The examiners who diagnosed PTSD did not 
state that the veteran's PTSD was the related to his in-
service stressors.  Consequently, the Board concludes that 
service connection for PTSD is not warranted.  

II.  Restoration of 30 Percent Rating for Tonsillitis

Initially, the Board finds that the veteran has submitted 
evidence, which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by RO and that a 
disposition on the merits is in order; the duty to assist is 
satisfied.

The Board notes that the evidence does not indicate, and the 
veteran does not contend, that the relevant notice 
requirements in effectuating the reduction were not met in 
this case.  See 38 C.F.R. 3.105(e) (1999).  

Pursuant to a rating action of June 1993, service connection 
was granted for tonsillitis and a noncompensable evaluation 
was assigned.  In an October 1996 rating decision the 
evaluation was increased to 30 percent from February 12, 1993 
through the date the veteran was released from the hospital 
on July 12, 1994.  Thereafter the noncompensable evaluation 
was re-assigned as of July13, 1994.  In an October 1999 
rating decision the evaluation was increased to 10 percent 
from March 14, 1998.  

Medical Evidence

The RO based the assignment of a 30 percent evaluation on the 
objective findings shown in an April 1993 VA examination 
report.  The veteran had hypertrophic tonsils, almost 
touching each other, and a nasal tone sound of his voice.  
The tonsils were boggy, red, and 4+ in size.  Outpatient 
treatment reports dated January1991 to July 1996, showed that 
the veteran continued to have chronic tonsillitis and 
eventually underwent a tonsillectomy in July 1994.  

VA outpatient treatment records, dated July 1996 to January 
1998, showed that the veteran was seen in the ear nose and 
throat clinic (ENT).  The impressions were related to the 
veteran's pharynx and not his tonsils.  

The VA examined the veteran in March 1998.  Upon examination 
his ears were normal.  There was normal external nose and 
nasal vestibule.  Turbinates were unremarkable.  Examination 
of the oral cavity and oropharynx were negative.  Examination 
of the larynx revealed bilateral true vocal mobility.  His 
neck examination was normal.  The radiology report revealed 
mild thickening of the left maxillary sinus.  The remainder 
of the sinuses appeared normal.  The impressions were nasal 
obstruction, multi-factorial in etiology. 

The VA performed a tonsillectomy (removal of the tonsils) in 
April 2000.  A cautery of turbinates (inner nose 
cauterization) was also performed.  The preoperative and 
postoperative diagnosis was tonsillitis.  

Regulations

Disability evaluations are determined by the application of a 
schedule of rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities. Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Since the veteran's tonsillitis does not have its own 
diagnostic code, it must be rated by analogy.  Governing 
regulation provides that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

When service connection and a 0 percent rating were 
established for tonsillitis in 1993, the disability was rated 
by analogy (38 C.F.R. § 4.20) to laryngitis, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6515.  In October 1996 the veteran's 
tonsillitis was rated under diagnostic code 6516.  

Chronic laryngitis is rated 10 percent when moderate, with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness.  A 30 percent rating is assigned for 
severe laryngitis, with marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).  

The criteria for rating respiratory conditions changed 
effective October 7, 1996, during the pendency of the present 
appeal.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to a claimant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also VAOPGCPREC 3-97.

In Rhodan v. West, 12 Vet. App. 55 (1998) Court held that the 
revised rating criteria may not be applied to claims prior to 
the effective date of the new regulations.  Thus, since the 
effective date of the reduction was July 13, 1994 and the 
effective date of the revised regulation was October 7, 1996, 
the Board need not consider the revised regulations in 
determining restoration of an evaluation of 30 percent 
disabling for tonsillitis, currently evaluated as 10 percent 
disabling.

Analysis 

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 30 percent evaluation was in 
effect for less than five years.  See Brown v. Brown, 5 Vet. 
App. 413 (1993) (Reduction of less than total disability 
rating in effect for at least five years); Smith v. Brown, 5 
Vet. App. 335 (1993); Hayes v. Brown, 9 Vet. App. 67 (1996) 
38 C.F.R. § 3.344(c) (1999).  Those provisions require that 
examinations less full and complete than those in which the 
payments were authorized or continued will not be used as a 
basis of reduction.  As regards ratings, like the 30 percent 
rating at issue in this case, which have been in effect less 
than 5 years, "[r]eexaminations disclosing improvement . . . 
will warrant reduction in rating.  38 C.F.R. § 3.344(c) 
(1999).  

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
Court has indicated that consideration must be given to 38 
C.F.R. § 4.1 (requires each disability be viewed in relation 
to its history); 38 C.F.R. § 4.2 (requires examination 
reports to be interpreted in light of the whole recorded 
history and requires consideration of each disability from 
the point of view of the veteran working or seeking work); 38 
C.F.R. § 4.10 (requires determination of the ability of the 
affected part of the body to function under the ordinary 
conditions of daily life, including employment); and 38 
C.F.R. § 4.13 (requires the rating agency to assure itself, 
when any change in evaluation is to be made, that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms).  Brown v. Brown, 
5 Vet. App. 413, 420- 21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Id. at 421.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  The Board is thus required 
to establish, by a preponderance of the evidence and in 
compliance with the aforementioned regulations, that the 
evidence weighs against the claim for restoration in order to 
uphold a rating reduction.  Brown, 5 Vet. App. at 421.  The 
Board finds that a preponderance of the evidence shows that a 
rating reduction was warranted.

Having reviewed the record, the Board is of the opinion that 
the reduction of the disability evaluation from 30 percent to 
10 percent was proper.  Specifically, the evidence shows that 
a 30 percent evaluation was granted based on the veteran's 
tonsillitis symptoms prior to and during his July 1994 
tonsillectomy.  Based on these findings the RO granted an 
evaluation of 30 percent disabling under Diagnostic Code 
6516.  

The evidence showed that after his July 1994 tonsillectomy 
his symptoms improved.  The March 1998 VA examination showed 
that there was normal external nose and nasal vestibule.  
Turbinates were unremarkable.  Examination of the oral cavity 
and oropharynx were negative.  Examination of the larynx 
revealed bilateral true vocal mobility.  His neck examination 
was normal.  

This is not to say that the veteran's tonsillitis is no 
longer symptomatic.  The recent VA radiology report did 
reveal mild thickening of the left maxillary sinus, however 
the remainder of the sinuses appeared normal.  In addition, 
the veteran underwent another tonsillectomy and a cautery of 
turbinates in April 2000.  However, these symptoms do not 
reflect the criteria for a 30 percent disability rating from 
July13, 1994, the effective date of the reduction or from 
March 14, 1998, the effective date of the increase to 10 
percent.  

Overall, the 10 percent disability rating assigned by the RO, 
effective March 14, 1998, most closely reflects the veteran's 
disability picture, given his current manifestations.  The 
March 1998 VA examination report is considered very probative 
evidence of an actual improvement in his condition.  

The evidence reflects an actual change in the disability in 
that there is insufficient competent and credible evidence to 
warrant the 30 percent evaluation.  The Board is further 
satisfied that the examination report reflected a thorough 
examination and accurate findings, thus satisfying the 
requirements of Brown, 5 Vet. App. at 421; 38 C.F.R. § 
3.344(c) (1999).


ORDER

Service connection for a dislocated right shoulder is denied.

Service connection for sinusitis, rhinitis, gastroesophageal 
reflux disease and an abnormal "cardio" test is denied.

Service connection for PTSD is denied.

As the reduction in the evaluation of the veteran's 
tonsillitis from 30 percent to 10 percent was warranted, the 
appeal is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

